JUDGE PETERS
delivered the opinion op the court.
By the first section of “an act to incorporate the-Farmers Bank of Kentucky,” p. 7, Session Acts, 1849-50, full power is conferred on the bank to acquire,- hold, possess, use, occupy, and enjoy, and the same to sell, convey, and dispose of, all such real estate, goods, effects, and chattels as shall be convenient for the transaction of its business, or which may be conveyed to said bank as surety for any debt, or purchased in satisfaction of any judgment or decree in favor of the bank, or in the purchase of any property on which said bank may-have a lien.
*128In section 15 of said act it is provided that it shall be the duty of the cashier of the principal bank, on the first day of July, 1851, and on the first day of July of each succeeding year during the continuance of this charter, to pay to the treasury of this commonwealth fifty cents on each one hundred dollars of stock hold and paid for in said bank, which shall be in full of all tax or bonus, etc.
By a compliance with the section last quoted the bank was to be discharged from the payment of all and every other tax. From the amplitude of the language no other rational construction can be given to it.
The property which is attempted here to be taxed was doubtless taken by the bank, or purchased in satisfaction or part satisfaction of a debt, and represents the assets of the bank to its value, and is no more subject to taxation than the notes or bills held by the bank or money in its vaults. The court below therefore erred in refusing to correct the assessments for the years 1867 and 1868 at thj request of the bank.
Wherefore the judgment is reversed, and the cause is remanded with directions to the court to correct said assessment lists so far as said bank is concerned, and enter a judgment releasing said bank from paying tax on the lands in the notice described, from the payment of taxes for county and state purposes for the year 1867, and for county purposes for the year 1868; it having been already released from the payment of the state revenue for 1868.